IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-11-00379-CV

                                  EX PARTE R.W.M.



                       From the County Court at Law No. 2
                             Johnson County, Texas
                           Trial Court No. F201100018


                           MEMORANDUM OPINION


       Appellant R.W.M. appeals from a judgment of involuntary commitment for in-

patient mental-health services for a period not to exceed ninety days and an order to

administer psychoactive medication. In two issues, Appellant argues that the evidence

is legally and factually insufficient. We will affirm.

       In his first issue, Appellant contends that the evidence supporting the trial

court’s judgment of involuntary commitment is legally and factually insufficient. In

particular, Appellant asserts that the State did not present evidence of a recent overt act

or a continuing pattern of behavior confirming that he poses a likelihood of causing

serious harm to himself or others. Appellant further asserts that the State did not

present expert testimony demonstrating the need for further in-patient treatment.
       The burden of proof for an involuntary commitment is clear and convincing

evidence. TEX. HEALTH & SAFETY CODE ANN. § 574.034(a) (West 2010). The same burden

applies to an order to administer psychoactive medication. See A.S. v. State, 286 S.W.3d

69, 71 (Tex. App.—Dallas 2009, no pet.). Clear and convincing evidence is that “degree

of proof which will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” State v. Addington, 588 S.W.2d

569, 570 (Tex. 1979); see A.S., 286 S.W.3d at 70. And, because the State’s burden of proof

is clear and convincing evidence, we apply a heightened standard of review. In re C.H.,

89 S.W.3d 17, 25 (Tex. 2002).

       In reviewing a legal-sufficiency claim, we look at all the evidence in the light

most favorable to the finding to determine whether a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true. In re J.F.C., 96 S.W.3d 256,

266 (Tex. 2002). On the other hand, when reviewing a factual-sufficiency claim, we

must give due consideration to evidence that the factfinder could reasonably have

found to be clear and convincing and then determine whether, based on the entire

record, a factfinder could reasonably form a firm conviction or belief that the allegations

in the petition were proven. Id.

       Section 574.034(a) of the Health and Safety Code provides that a trial court may

order temporary inpatient mental-health services if it finds by clear and convincing

evidence that the patient is mentally ill and at least one of three criteria results from that

mental illness. TEX. HEALTH & SAFETY CODE ANN. § 574.034(a). Two of the alternative

criteria are that the patient is likely to cause serious harm to himself or others. Id. §

Ex parte R.W.M.                                                                         Page 2
574.034(a)(2)(A)-(B).   The third alternative criterion requires clear and convincing

evidence that: (1) Appellant is suffering severe and abnormal mental, emotional, or

physical distress; (2) Appellant’s mental or physical deterioration impacts his ability to

function independently, “which is exhibited by the proposed patient’s inability, except

for reasons of indigence, to provide for [his] basic needs, including food, clothing,

health, or safety”; and (3) Appellant is unable to make rational and informed decisions

as to whether or not to submit to treatment. Id. § 574.034(a)(2)(C).

       For the State to satisfy its burden of clear and convincing evidence, section

574.034 states that the evidence must include expert testimony and, unless waived,

evidence of a recent overt act or a continuing pattern of behavior that tends to confirm:

(1) the likelihood of serious harm to the patient or others; or (2) the patient’s distress

and the deterioration of the patient’s ability to function. Id. § 574.034(d). The recent

overt act or continuing pattern of behavior must relate to the criteria on which the

judgment is based. T.G. v. State, 7 S.W.3d 248, 252 (Tex. App.—Dallas 1999, no pet.).

The expert’s opinions and recommendations must be supported by a showing of the

factual bases on which they are grounded. Id.

       It is undisputed that Appellant, a fifty-year-old male, suffers from severe mental

illness and is being cared for by staff at Pecan Valley Centers for Behavioral Health and

Intellectual Disability in Johnson County.      Psychiatrists William Beatty, M.D. and

Zahida Syed, M.D. both opined that Appellant suffers from paranoid schizophrenia and

schizoaffective disorder. In her report, Dr. Syed indicated that Appellant:

       is paranoid, delusional, and grandiose. He believes he is telepathic and

Ex parte R.W.M.                                                                     Page 3
       his mind projecting thought broadcasting. He believes his wife “Nicole”
       was kidnapped by MHMR and they amputated her three fingers.
       [Appellant] stopped taking his medications and has poor insight and
       judgment. He has been calling APS and the Chief of the Fire Department
       and leaving messages that are delusional in nature.

Based on her evaluation of Appellant, Dr. Syed determined that he is suffering from

severe and abnormal emotional or physical distress and substantial mental or physical

deterioration of his ability to function independently. She also noted that Appellant

presents a substantial risk of serious harm to himself or others if not immediately

restrained.

       Dr. Beatty testified at trial that Appellant’s illness has gotten worse in the last

year or so. Dr. Beatty stated:

       [Appellant] is likely to get himself hurt in the sense of being arrested. He
       is a danger to others, in that he is very disruptive to his caregivers, very
       discourteous. He curses them. He has said that his roommate is trying to
       poison him, and that could conceivably lead to a violent confrontation.
       He has pestered one particular individual, woman, to the degree that her
       husband has said that he has a gun and he will shoot him if he continues.

Dr. Beatty also testified that he does not believe that Appellant can provide for his basic

needs without supervision or assistance. According to Dr. Beatty, Appellant does not

believe that he is ill and, as such, refuses to control himself or take any medication. In

his report dated August 31, 2011, Dr. Beatty noted the following: “Patient [Appellant]

has the psychotic delusion that he has a wife and daughter who are repeatedly

kidnapped, requiring him to make frantic phone calls to the FBI, Fire Chief, Police,

MHMR, DHS Austin, ect. [sic]. He cannot or will not stop this and does not agree to

take recommended medications.”


Ex parte R.W.M.                                                                       Page 4
       On cross-examination, Dr. Beatty admitted that Appellant has not taken any

direct action to harm others or himself. Dr. Beatty also acknowledged that he is not

aware of Appellant engaging in violent confrontations. On re-direct, Dr. Beatty recalled

an incident where Appellant harassed a television-news reporter in Dallas, which

resulted in Appellant’s arrest and incarceration for forty-five days. Dr. Beatty believed

this to be an overt act demonstrating Appellant’s mental illness.

       The State also presented testimony from caseworkers at Pecan Valley. Becky

Phillips, a care coordinator at Pecan Valley, recalled an incident where Appellant

stalked a nurse in Weatherford. And based on her interactions with Appellant, Phillips

believes that Appellant will be harmed or will harm others if he is not moved from his

current placement. Phillips also testified that she does not know if Appellant has any

family members, and she recounted that Appellant has been hospitalized twenty-eight

times in the last thirty-three years. Finally, she thought that Appellant’s mental or

physical condition had deteriorated to the point that he cannot function independently.

       David Collier, a case manager at Pecan Valley, testified that he has closely

monitored Appellant’s progress.      According to Collier, Appellant’s condition has

deteriorated to include the following:

       Belligerence, agitation, insulting to just about everyone including myself
       [Collier] and other staff, neighbors. I will say he’s never been physically
       aggressive toward anyone although he will rare up as if he were wanting
       to attack someone, but I’ve never known him to actually strike or hit
       anyone. But he is verbally aggressive on frequent occasions.

Collier also described that Appellant has unusual preoccupations with sex and torture.

Appellant has acknowledged that he has engaged in bestiality in the past and has

Ex parte R.W.M.                                                                      Page 5
alleged that he is frequently anally raped in his sleep, though medical evaluations do

not support Appellant’s rape allegations. Moreover, Collier has heard Appellant talk

about “hurting someone, stabbing, killing, all these kinds of things, but I don’t know

whether or not he would ever actually act on them.” Further, Collier has observed

Appellant be “very aggressive and threatening toward” a previous roommate. Collier

also stated that “Nicole” does not exist and speculated that Appellant’s delusions about

“Nicole” may pertain to a previous caseworker that he was fond of. In addition, Collier

recalled that Appellant has been arrested for making a terroristic threat against a church

in North Carolina that he believed to be sheltering “Nicole.” Appellant has also spent

time in jail in Johnson and Collin Counties. Furthermore, Appellant repeatedly calls

911 and various governmental agencies to report the alleged abduction of “Nicole.”

       On cross-examination, Collier admitted that Appellant can shop for food at Wal-

Mart and use public transportation by himself. Collier also admitted that he has never

seen Appellant hit anyone despite the above-mentioned verbal aggression and that

Appellant has never harmed himself or attempted suicide.

        Sharon Scott, a community-support specialist at Pecan Valley who has worked

with Appellant, stated that Appellant threatened to kill his previous roommate and that

Appellant regularly refuses to take his medications because they interfere with his

ability to transmit his thoughts.

       Appellant testified on his own behalf and indicated that he believes that the staff

at Pecan Valley has abducted “Nicole” and his daughter Josephine and that the staff

amputated “Nicole’s” fingers and Josephine’s arms and left leg.                Appellant

Ex parte R.W.M.                                                                     Page 6
acknowledged that he has been arrested in the past for stalking a store clerk with whom

he attempted to be romantically involved.       Appellant also acknowledged that his

current roommate has tried to harm him. And finally, Appellant admitted to writing

numerous letters to a “beautiful” female district attorney in Johnson County, though he

explained that he thought the district attorney could help him with his case.

       The jury concluded that there is clear and convincing evidence that Appellant:

(1) has a “mental illness”; (2) is likely to cause serious harm to himself and others; and

(3) is suffering severe and abnormal mental, emotional, or physical distress and is

experiencing substantial mental or physical deterioration of his ability to function

independently and is unable to make a rational and informed decision as to whether or

not to submit to treatment. The trial court adopted the jury’s findings and signed the

judgment for temporary in-patient mental-health services. The trial court also signed

the order for customary administration of psychoactive medication.

       Based on our review of the evidence, we conclude that the State presented clear

and convincing evidence such that a reasonable factfinder could form a firm belief or

conviction that Appellant has engaged in a continuing pattern of behavior that tends to

confirm the likelihood of serious harm to Appellant or others. Although the record

does not reflect that Appellant has attempted to harm himself, the State presented

evidence of Appellant’s threatening nature, Appellant’s delusions and preoccupation

with sex and torture, and Appellant’s tendency to stalk and harass females—all of

which constitute a continuing pattern of behavior that tends to confirm the likelihood of

serious harm to Appellant and others. See G.H. v. State, 94 S.W.3d 115, 117 (Tex. App.—

Ex parte R.W.M.                                                                     Page 7
Houston [14th Dist.] 2002, no pet.) (“Texas law does not require relatives or physicians

of the mentally ill (or the courts) to stand idly by until serious harm occurs. Indeed, the

purpose of temporary commitment is to avoid just such harm.”).            And in further

support of our conclusion, the State presented evidence that at least one person—the

husband of a Pecan Valley nurse—has stated that he will shoot Appellant if Appellant

continues to stalk his wife.

       Furthermore, Dr. Beatty identified at least one recent overt act—Appellant’s

harassment of a Dallas television reporter—that resulted in Appellant’s incarceration

and supports temporary, involuntary commitment. See State v. K.E.W., 315 S.W.3d 16,

24 (Tex. 2010) (“In sum, the statute requires evidence of a recent act by the proposed

patient, either physical or verbal, that can be objectively perceived and that is to some

degree probative of a finding that serious harm to others is probable if the person is not

treated. The overt act itself need not be of such character that it alone would support a

finding of probable serious harm to others.”). Accordingly, we hold that the evidence

supporting the trial court judgment for temporary in-patient mental-health services is

legally and factually sufficient. Appellant’s first issue is overruled.

       Appellant’s second issue pertaining to the trial court’s order to administer

psychoactive medication is premised on the resolution of his first issue. Appellant

argues that the trial court’s order to administer psychoactive medication is not

supported by legally and factually sufficient evidence because the judgment of

involuntary commitment is not supported by legally and factually sufficient evidence.

See J.M. v. State, 178 S.W.3d 185, 197 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (“In

Ex parte R.W.M.                                                                      Page 8
the absence of a valid order for temporary or extended mental[-]health services, the

order authorizing the administration of psychoactive medication is not authorized by

statute.”) (citing TEX. HEALTH & SAFETY CODE ANN. § 574.106(a)(1) (West 2010)).

Because we have concluded that the trial court’s judgment of involuntary commitment

is supported by legally and factually sufficient evidence, we overrule Appellant’s

second issue.

       Having overruled both of Appellant’s issues, we affirm the trial court’s judgment

of commitment and order to administer psychoactive mediation.




                                               REX D. DAVIS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 13, 2012
[CV06]




Ex parte R.W.M.                                                                   Page 9